                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

  LAQULIA S. HILL-COLLINS                       §
                                                §
  vs.                                           §            CASE NO. 6:18-CV-353
                                                §
  TEXAS HEALTH AND HUMAN                        §
  SERVICES COMMISSION                           §

______________________________________________________________________________

               ORDER ADOPTING REPORT AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

        The Report and Recommendation of the Magistrate Judge, which contains her findings,

conclusions, and recommendation for the disposition of this matter, has been presented

for consideration.   The Report and Recommendation recommends that the complaint be

dismissed with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B).           Plaintiff filed written

objections to the Report and Recommendation on September 24, 2018 (Docket No. 13) and

an Exhibit on November 26, 2018 (Docket No. 15).

        In her amended complaint, Plaintiff, proceeding pro se and in forma pauperis, asserts a

Title VII claim against Texas Health and Human Services Commission. Plaintiff alleges that she

was subjected to a hostile work environment and retaliation after reporting an alleged computer

breach that caused her personal bank information to be stolen by co-workers. She states that she

was written up when her husband came to her office for lunch. Plaintiff additionally asserts

that someone placed something into her head that allowed others to illegally obtain her thoughts.

Finally, Plaintiff complains that her employer failed to send her a W-2 form.
       In her written objections, Plaintiff asserts that her civil rights have been violated and that

her employer failed to protect her from her co-workers’ theft. Plaintiff submits that she is entitled

to receive her salary, retirement plan and health insurance, as well as the restoration of her home

to its original condition, new appliances and the restoration of her car to its previous condition.

Presumably due to the object allegedly placed in her head, Plaintiff alleges that she was illegally

recorded in her home bathroom.

       Having made a de novo review of the written objections filed by Plaintiff in response to

the Report and Recommendation, the Court concludes that the findings and conclusions of the

Magistrate Judge are correct and the objections are without merit. Plaintiff’s objections do not

show that Plaintiff has stated a claim upon which relief may be granted. Plaintiff’s pleadings do

not allege facts showing that an adverse employment action was taken against her as a result of

her participation in a Title VII protected activity, as required to state a claim for Title VII

retaliation. See Burlington Northern & Santa Fe Railway Co., 548 U.S. 53, 67, 126 S.Ct. 2405,

2414 (2006). In addition, the pleadings do not identify a protected class of which Plaintiff is a

member or allege that she was subjected to a hostile work environment as a result of being a

member of a protected class. Consequently, Plaintiff has not alleged facts showing an abusive

work environment that is violative of Title VII. See Harris v. Forklift Systems, Inc., 510 U.S. 17,

21, 114 S.Ct. 367, 370 (1993). The complaint should be dismissed pursuant to 28 U.S.C. §

1915(e)(2)(B). It is therefore

       ORDERED that the Report and Recommendation (Docket No. 11) is ADOPTED.

The complaint is DISMISSED with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B).




                                             Page 2 of 3
So ORDERED and SIGNED this 29th day of November, 2018.




                                          ____________________________________
                                          ROBERT W. SCHROEDER III
                                          UNITED STATES DISTRICT JUDGE




                            Page 3 of 3
